Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 1 of 43



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


   GLORIA WILSON,                                              )
                                                               )
            Plaintiff,                                         )        Case No.:
                                                               )
   v.                                                          )        COMPLAINT FOR DAMAGES
                                                               )                 AND
   SANOFI-AVENTIS U.S. LLC.;                                   )         DEMAND FOR JURY TRIAL
   SANOFI US SERVICES INC.;                                    )
   SANOFI S.A.;                                                )   1.   Strict Liability – Design Defect
   CHATTEM, INC.;                                              )   2.   Strict Liability – Failure to Warn
   PFIZER, INC;                                                )   3.   Negligence
   GLAXOSMITHKLINE, LLC;                                       )   4.   Breach of Express Warranty
   GLAXOSMITHKLINE, PLC; and,                                  )   5.   Breach of Implied Warranty
   BOEHRINGER INGELHEIM                                        )   6.   Negligent Misrepresentation
   PHARMACEUTICALS, INC.;                                      )
                                                               )
            Defendants.                                        )


                                                 COMPLAINT

         Plaintiff, GLORIA WILSON (hereinafter “Plaintiff”), by and through undersigned

  counsel, hereby brings this Complaint for damages against Defendants SANOFI-AVENTIS U.S.

  LLC, SANOFI US SERVICES INC., SANOFI S.A., and CHATTEM, INC. (collectively “Sanofi”

  or “Sanofi Defendants”); PFIZER, INC. (“Pfizer”); GLAXOSMITHKLINE, LLC AND

  GLAXOSMITHKLINE, PLC (collectively “GSK” or “GSK Defendants”); and BOEHRINGER

  INGELHEIM PHARMACEUTICALS, INC. (“Boehringer”) (collectively “Defendants”), and

  alleges the following based on personal knowledge, the investigation of counsel, and information

  and belief:




                                            Page 1 of 43
                                     PARAFINCZUK WOLF SUSEN
                         110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                         • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                   www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 2 of 43



                                      NATURE OF THE ACTION

         1.      This is an action for damages suffered by Plaintiff as a direct and proximate result

  of the Defendants’ negligent and wrongful conduct in connection with the design, development,

  manufacture, testing, packaging, promoting, marketing, advertising, distribution, labeling, and/or

  sale of the drug Zantac® (also known generically as ranitidine). Plaintiff maintains that Zantac is

  defective, dangerous to human health, unfit and unsuitable to be marketed and sold in commerce

  and lacked proper warnings and directions as to the dangers associated with its use.

         2.      Zantac was one of the first global blockbuster drugs, reaching annual sales of $1

  billion by 1987. 1 For more than a decade after its 1983 market debut, it was one of the all-time,

  best-selling prescription drugs. Even today, after the introduction of generic alternatives, Zantac

  still ranks among the top 100 best-selling prescription drugs in the United States, with more than

  15,000,000 prescriptions written for Zantac in 2016 alone. 2

         3.      Recent revelations by independent researchers have uncovered what will likely go

  down as one of the gravest public-health frauds in modern times. Put simply, Zantac is a cancerous

  poison. When ingested, every tablet (and every dose), produces the toxic carcinogen N-

  nitrosodimethylamine (“NDMA”) in the body. NDMA is a by-product or waste product of various

  industrial processes, including the manufacture of rocket fuel. NDMA’s lone medical use is to cause

  cancer in animals for laboratory experimentation. NDMA became notorious as the poison of choice




  1
    Richard Wright, M.D., How Zantac Became the Best-Selling Drug in History, 16(4) J.
  HEALTHCARE MARKETING 24 (Winter 1996).
  2
    ClinCalc.com, Ranitidine, ClinCalc DrugStats Database, available at
  https://clincalc.com/DrugStats/Drugs/Ranitidine (last accessed Nov. 11, 2019).
                                          Page 2 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 3 of 43



  in two sensational murders in the U.S. and Germany. 3 Cigarette smoking in most public places in

  the United States has been banned, in part, because it produces NDMA, and animal studies have

  shown that “exposure to NDMA has caused tumors primarily of the liver, respiratory tract, kidney

  and blood vessels.”4

         4.      Once present in the body, NDMA further metabolizes into other known carcinogens,

  including formaldehyde. In short, Zantac is a cancerous poison that at all times was sold by

  Defendants that knew, or had reason to know, it was a cancerous poison.

                                               INTRODUCTION

         5.      Recently, the public has been inundated with reports of serious impurities in

  pharmaceutical drugs. In 2019 alone, the U.S. Food and Drug Administration announced the largest

  generic pharmaceutical recall in U.S. history, of blood pressure medications such as valsartan and

  other angiotensin receptor blockers (“ARB”) that contained dangerous levels of NDMA. 5 The

  NDMA in valsartan resulted from unlawful manufacturing processes. This case challenges a deeper

  wrong because NDMA is inherent in Zantac, even if it is perfectly manufactured.




  3
    Chase Purdy, A Common Blood-Pressure Medicine is Being Recalled Because of a Toxic
  Ingredient, available at https://qz.com/1330936/the-fda-is-recalling-a-common-blood-
  pressuredrug- because-it-was-mixed-with-ndma/ (last accessed Nov. 21, 2019).
  4
    U.S. ENVIRONMENTAL PROTECTION AGENCY, Technical Fact Sheet – N-Nitroso-
  dimethylamine
  (NDMA), available at https://www.epa.gov/sites/production/files/2014-
  03/documents/ffrrofactsheet_contaminant_ndma_january2014_final.pdf (last accessed Nov. 21,
  2019).
  5
    U.S. FOOD & DRUG ADMIN., FDA announces voluntary recall of several medicines
  containing
  valsartan following detection of an impurity (July 13, 2018), available at
  https://www.fda.gov/news-events/press-announcements/fda-announces-voluntary-recall-several-
  medicines-containing-valsartan-following-detection-impurity (last accessed Nov. 21, 2019).
                                            Page 3 of 43
                                     PARAFINCZUK WOLF SUSEN
                         110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                         • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                   www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 4 of 43



         6.      Since 1983, Zantac—the brand-name version of the generic drug ranitidine—has

  been used to treat gastrointestinal conditions such as acid indigestion, heartburn, sour stomach, and

  gastroesophageal reflux disease. 6 Before Zantac, the acid-reflux market was dominated by

  Tagamet. GSK (then Glaxo Holdings) was a relatively unknown British pharmaceutical company.

  Then came the development by John Bradshaw of Zantac and the ruthless promotion of the drug in

  the U.S. market, which was accomplished through a marketing alliance with Hoffman-La Roche.

  Under the arrangement, Zantac was sold under the GSK name and Hoffman-La Roche received a

  royalty on sales. Hoffman-La Roche dispatched a salesforce of more than 1,000 people and captured

  25% of the antiulcer market in just over six months. Within three years, sales of Zantac had

  surpassed Tagamet, and by 1989, accounted for 53% of the antiulcer market. Zantac catapulted

  GSK into a market-leading position as one of the largest pharmaceutical companies in the world.

         7.      GSK and Hoffman-La Roche’s unprecedented success was made possible through

  a fraudulent scheme conceived by Glaxo, which perpetrated and perpetuated the scheme along with

  Pfizer, Boehringer, and Sanofi, beginning with Zantac’s U.S. debut in 1983. At all times that

  Defendants sold Zantac, each one knew or had reason to know that the drug had (and has) an

  inherent, unreasonably dangerous, cancer-causing defect. When ingested, Zantac produces high

  quantities of NDMA, a chemical the World Health Organization has described as “clearly

  carcinogenic.” 7


  6
    Ranitidine hydrochloride – Drug Summary, PRESCRIBER’S DIGITAL REFERENCE,
  available at
  https://www.pdr.net/drug-summary/Zantac-150-and-300-Tablets-ranitidine-hydrochloride-
  241.3325 (last accessed Nov. 21, 2019).
  7
    R.G. Liteplo, et al., Concise International Chemical Assessment Document 38: N-
  itrosodimethylamine, WORLD HEALTH ORGANIZATION (2002), available at
  https://www.who.int/ipcs/publications/cicad/en/cicad38.pdf.

                                          Page 4 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 5 of 43



         8.      The dangers of NDMA were already well-known when GSK and Hoffman-La

  Roche launched their aggressive marketing effort that made Zantac the best-selling drug in the

  world. So, too, were the risks that Zantac would create NDMA when ingested. At the time when

  GSK researchers were desperately looking for an alternative to Tagamet, existing scientific

  literature strongly suggesting that drugs like ranitidine, which contain a dimethylamine (DMA)

  group, are highly likely to form NDMA when combined with substances found in the body, such

  as nitrites. GSK knew of those studies and attempted to discredit and paper them over with its own

  flawed, pre-textual studies, all in service of the main goal—to launch an all-out assault on the

  lucrative antiulcer market, take it over, and catapult GSK into the top ranks of the international

  pharmaceutical world.

         9.      Perhaps the most comprehensive study of Zantac recently presented is the work of

  independent research firms Valisure LLC and ValisureRX LLC (collectively “Valisure”). A few

  months ago, they revealed that they had “detected extremely high levels of NDMA in all lots [of

  ranitidine] tested, across multiple manufacturers of ranitidine products,” including Zantac. 8

         10.     The tests conducted by Valisure show that “ranitidine can react with itself in

  standard analysis conditions . . . at high efficiency to produce NDMA at dangerous levels well in

  excess of the permissible daily intake limit for this probable carcinogen.”9 Valisure tests detected

  2,511,469 ng of NDMA per 150 mg tablet of Zantac—more than 26,000 times greater than the

  amount that can be safely ingested daily. 10 When Valisure conducted tests with conditions



  8
    Valisure Citizen Petition to FDA at 6 (Sept. 9, 2019), available at
  https://www.valisure.com/wp-content/uploads/Valisure-Ranitidine-FDA-Citizen-Petition-
  v4.12.pdf (“Citizen Petition”) (last accessed Nov. 21, 2019).
  9
    Id. at 2.
  10
     Id. at 6–7.
                                          Page 5 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 6 of 43



  simulating the human stomach, the amount of NDMA peaked at 304,500 ng per tablet—3,171 times

  more than the amount that can be safely ingested daily. 11

            11.        This staggering amount of NDMA is found in every tablet of Zantac. A typical

  consumer with peptic ulcer disease taking Zantac for a typical treatment period of eight weeks is

  exposed to more than 280,000,000 ng (0.28 grams) of NDMA. A consumer who takes a 150 mg

  maintenance dose of Zantac once daily is exposed to 889,000,000 ng (0.889 grams) of NDMA over

  the course of a year.

            12.        Valisure notified the FDA of its findings by filing a Citizen Petition on September

  13, 2019, (attached as “Exhibit A”). In addition, Valisure submitted a copy of its Citizen Petition to

  the World Health Organization (“WHO”) and the International Agency for the Research of Cancer

  (“IARC”) for inclusion in IARC Monographs on the Valuation of Carcinogenic Risks to Humans

  and requested that ranitidine be classified as a human carcinogen.

            13.        In addition to testing Zantac for NDMA, Valisure also tested several other

  alternative drugs to Zantac, to determine if they also contained NDMA. The drugs tested included

  Pepcid, Prilosec, Nexium, Prevacid, Protonix, AcipHex, and Dexilant. Valisure did not detect any

  NDMA in any of these drugs. 12

            14.        Zantac is taken not only by adults but also is given to children and teenagers to treat

  gastroesophageal reflux disease, among other things. Further, Zantac often is used by pregnant

  women to treat pregnancy-related heartburn symptoms—exposing both the pregnant woman and

  her developing fetus to NDMA, which is not only carcinogenic and toxic, but also DNA-damaging.




  11
       Id.
  12
       Id. at 15-16.
                                                Page 6 of 43
                                         PARAFINCZUK WOLF SUSEN
                             110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                             • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                       www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 7 of 43



          15.    On September 13, 2019, when the news broke that Zantac exposed consumers to

  NDMA, “[g]lobal health regulators sounded a coordinated alarm.”13 In response, and as further set

  forth below, most countries have pulled Zantac and generic ranitidine from the market. In the U.S.,

  many pharmacies and ranitidine manufacturers themselves (including Defendants GSK and Sanofi)

  have pulled Zantac from their shelves or recalled their ranitidine products.

          16.    Unfortunately, thus far, the FDA has done very little to protect the American people

  from Zantac, and its messaging has been contradictory, confusing, and slow. Valisure first notified

  the FDA in June 2019 about the formation of NDMA from ranitidine. The FDA did nothing and

  made no public comments, even dismissive comments, on the issue.

          17.    On September 13, 2019, the FDA issued its first statement acknowledging that

  Zantac contains NDMA but, in what appears to have been an attempt to downplay the risk, claimed

  the amount of NDMA detected was low, stating that “[t]he U.S. Food and Drug Administration has

  learned that some ranitidine medicines, including some products commonly known as the brand-

  name drug Zantac, contain a nitrosamine impurity called Nnitrosodimethylamine (NDMA) at low

  levels.” 14




  13
     BLOOMBERG LAW, Carcinogen in Zantac and Generics Triggers FDA, EU Probes (2)
  (Sept.
  13, 2019), available at https://news.bloomberglaw.com/health-law-and-business/fda-eu-
  probingcarcinogen-detected-in-versions-of-zantac-1 (last accessed Nov. 1, 2019).
  14
     FDA, Zantac (ranitidine): Safety Information - NDMA Found in Samples of Some Ranitidine
  Medicines, available at https://www.fda.gov/safety/medical-product-safety-information/zantac-
  ranitidine-safety-information-ndma-found-samples-some-ranitidine-medicines safety-
  information-ndma-found-samples-some-ranitidine-medicines (last accessed Nov. 21, 2019).
                                          Page 7 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 8 of 43



         18.     Further, although numerous regulators outside the United States had cautioned those

  taking Zantac to consider an alternative, given the availability of many safe alternatives, on

  September 13th, the FDA told Americans they need not stop taking OTC Zantac. 15

         19.     Less than a month later, on October 2, 2019, in an apparent about-face to save face,

  the FDA stated that it had found “unacceptable levels of NDMA in samples of ranitidine,” although

  it provided no details of when or how. 16 The FDA has not disclosed what those levels were, what

  tests it used, or any other information that might illuminate its findings and educate the public. It

  does seem, however, that the FDA is finally beginning to understand and admit the core fact at the

  heart of this complaint—when ingested, Zantac causes the body’s formation of dangerous amounts

  of cancer-causing compounds. On October 24, 2019, an FDA spokesperson belatedly stated that

  the FDA is currently “working to understand what happens to NDMA levels in the body, after

  ranitidine has been exposed to acid in the stomach.” 17

         20.     At all relevant times, all Defendants knew or had reason to know that Zantac exposes

  users to unsafe levels of the carcinogen NDMA. During the period in which Defendants

  manufactured and distributed Zantac, numerous scientific studies were published proving, among

  other things, that ranitidine (the generic bioequivalent of Zantac) forms NDMA when placed in

  drinking water, and persons who consume ranitidine have a 400-fold increase of NDMA


  15
     Id.
  16
     Eric Palmer, FDA now says impurity level in Zantac and other antacids is too high,
  FiercePharma.com (Oct. 2, 2019), available at
  https://www.fiercepharma.com/manufacturing/fda-now-says-impurity-level-zantac-and-other-
  antacids-too-high too-high (last accessed Nov. 21, 2019).
  17
     Michael Erman, FDA investigating whether Zantac causes carcinogens to form in users,
  REUTERS (Oct. 24, 2019), available at https://www.reuters.com/article/fda-heartburn-
  zantac/fda-investigating-whether-zantac-causes-carcinogens-to-form-in-patients-bodies-
  idUKL2N2791S0 whether-zantac-causes-carcinogens-to-form-in-usersidUSKBN1X32NA (last
  accessed Nov. 21, 2019).
                                          Page 8 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 9 of 43



  concentration in their urine. Despite the weight of scientific evidence showing that Zantac exposes

  people who take it to unsafe levels of the carcinogen NDMA, no defendant ever disclosed this risk

  to the FDA, not on the drug’s label, and not by any other means. Instead, Defendants put profits

  ahead of safety and aggressively marketed an inherently, unreasonably dangerous drug, reaping

  massive profits from exposing millions of people to cancer-causing chemicals.

                                     JURISDICTION AND VENUE

         21.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

  the amount in controversy exceeds $75,000, exclusive of interest and costs, and because Plaintiff

  is a citizen of a state different from any defendant.

         22.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that Defendants

  conduct business here and are subject to personal jurisdiction in this District. Furthermore,

  Defendants sell, market and/or distribute Zantac within Florida and this District.



                                                   PARTIES

         23.     Plaintiff, GLORIA WILSON, is a natural person and at all relevant times a resident

  and citizen of Miami-Dade County, Florida. Plaintiff brings this action for personal injuries

  sustained by the use of Zantac. Plaintiff regularly ingested Zantac from 1989 through October

  2019 (approximately 30 years), ingesting 150mg of the drug 3-4 times a day on average. Plaintiff

  initially ingested over-the-counter (“OTC”) Zantac and was subsequently prescribed Zantac by her

  physician (collectively referred to hereafter as “Zantac”). As a direct and proximate result of

  ingesting Zantac, Plaintiff developed stomach cancer.

     A. GSK Defendants (1983-2009)



                                           Page 9 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 10 of 43



            24.   The GSK Defendants were the original innovator of the Zantac and controlled the

  U.S. Right and New Drug Application (“NDA”) for prescription Zantac between 1983 and 2009.

  By controlling the Zantac NDA, they also directly controlled the labeling for all Zantac products

  through 2009. And, GSK’s negligence and misconduct related to Zantac as an innovator directly

  led to the failure to warn for other OTC versions of Zantac. After 1996, GSK Defendants also sold

  over-the counter (“OTC”) versions of Zantac and continued to sell the prescription versions of

  Zantac until recently.

            25.   At all relevant times, the GSK Defendants were engaged in the business of

  designing, developing, manufacturing, testing, packaging, promoting, marketing, distributing,

  labeling, and/or selling ranitidine products, including Zantac.

            26.   Defendant GlaxoSmithKline, PLC is an English corporation and the successor-in-

  interest to the companies that developed, patented, and commercialized the molecule know as

  ranitidine. Ranitidine was initially developed by Allen & Hansbury Ltd. 18 Allen & Hansburys was

  acquired by Glaxo Labs Ltd. When ranitidine was discovered in the late 1970s, Allen & Hansburys

  Ltd. was a subsidiary of Glaxo Labs Ltd. In December 1978, Allen & Hansburys Ltd. was awarded

  Patent No. 4,128,658 by the U.S. Patent and Trademark Office, which covered the ranitidine

  molecule. Glaxo Labs (now GlaxoSmithKline PLC) also conducted the clinical trials and other

  trials associated with the New Drug Application (NDA 18703) it submitted to the FDA for Zantac.

  In 1983, Glaxo Holdings Ltd. was awarded approval by the U.S. FDA to sell Zantac in the United

  States.




  18
    D. Lednicer, Chronicles of Drug Discovery, ACS PROFESSIONAL REFERENCE BOOK.
  pp. 45-81 (1993).
                                          Page 10 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 11 of 43



         27.     Defendant GlaxoSmithKline LLC is a Delaware corporation with its principal place

  of business located at 5 Crescent Drive, Philadelphia, Pennsylvania, 19112 and Five Moore Drive,

  Research Triangle, North Carolina, 27709. GSK controlled the rights to prescription Zantac

  between 1983 and 2009 and either directly, or through a subsidiary, marketed prescription forms

  of Zantac in the United States.

         28.     Upon information and belief, at all relevant times, the GSK Defendants were

  present and doing business in the State of Florida, and transacted, solicited, and conducted business

  in the State of Florida and derived substantial revenue from such business. The GSK Defendants

  expected or should have expected that their acts would have consequences within the United States

  of America, and the State of Florida.

         D. Pfizer (1996-2005)

         29.     From 1996 through 1999, Warner-Lambert Co. (now a Pfizer subsidiary), owned

  the rights to manufacture, market, and sell OTC Zantac, and Warner-Lambert manufactured,

  marketed, and sold OTC Zantac throughout the United States during that period. In or around

  2000, Defendant Pfizer acquired Warner-Lambert, and Warner-Lambert merged into Pfizer. From

  2000 through approximately 2005, Pfizer possessed the rights to manufacture, market, and sell

  OTC Zantac, and Pfizer manufactured, marketed and sold OTC Zantac throughout the United

  States during that period through its Consumer Healthcare division.

         30.     Defendant Pfizer is a Delaware corporation with its principal place of business

  located at 235 East 42nd Street, New York, New York 10017.

         31.     Upon information and belief, at all relevant times, Pfizer was present and doing

  business in the State of Florida, and transacted, solicited, and conducted business in the State of

  Florida and derived substantial revenue from such business. Pfizer expected or should have
                                           Page 11 of 43
                                    PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 12 of 43



  expected that its acts would have consequences within the United States of America, and the State

  of Florida.

     B. Boehringer (2006 -2017)

         32.     Boehringer controlled the U.S. rights to OTC Zantac from 2006 to 2017 and

  manufactured and distributed the drug in the United States during that period. Boehringer was

  engaged in the business of designing, developing, manufacturing, testing, packaging, promoting,

  marketing, distributing, labeling, and/or selling ranitidine products, including Zantac.

         33.     Defendant Boehringer is a Delaware corporation with a principal place of business

  at 900 Ridgebury Road, Ridgefield, Connecticut 06877, and is a subsidiary of the German

  company Boehringer Ingelheim Corporation.

         34.     Upon information and belief, at all relevant times, Boehringer was present and

  doing business in the State of Florida, and transacted, solicited, and conducted business in the State

  of Florida and derived substantial revenue from such business. Boehringer expected or should have

  expected that its acts would have consequences within the United States of America, and the State

  of Florida.

     C. Sanofi Defendants (2017-Present)

         35.     The Sanofi Defendants have controlled the U.S. rights and NDA to OTC Zantac

  from January 2017 to the present and manufactured and distributed the drug in the United States

  during that period. The Sanofi Defendants were engaged in the business of designing, developing,

  manufacturing, testing, packaging, promoting, marketing, distributing, labeling, and/or selling

  ranitidine products, including Zantac.

         36.     Defendant, Sanofi-Aventis U.S. LLC, was and is a Delaware limited liability

  corporation with its principal place of business located at 55 Corporate Drive, Bridgewater, New
                                          Page 12 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 13 of 43



  Jersey 08807. Sanofi-Aventis U.S. LLC is a wholly owned subsidiary of Sanofi S.A. Sanofi-

  Aventis U.S. LLC is duly licensed to transact business in the State of Florida, and lists its registered

  agent as Corporation Service Company, with the address 1201 Hays Street, Tallahassee, Florida

  32301.

           37.   Defendant, Sanofi US Services Inc., was and is a Delaware corporation with its

  principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is

  a wholly owned subsidiary of Sanofi S.A. Sanofi US Services Inc. is duly licensed to transact

  business in the State of Florida, and lists its registered agent as Corporation Service Company,

  with the address 1201 Hays Street, Tallahassee, Florida 32301.

           38.   Defendant Sanofi S.A., also known as Sanofi Consumer Healthcare, is a French

  multinational pharmaceutical company headquartered in Paris, France, with its principal place of

  business located 54, Rue La Boétie in the 8th arrondissement. Defendant company Sanofi S.A.

  was formed as Sanofi-Aventis in 2004 by the merger of Aventis and Sanofi-Synthélabo, which

  were each the product of several previous mergers. The Defendant company Sanofi S.A. changed

  its name to Sanofi in May 2011.

           39.   Defendant Chattem, Inc. is a Tennessee corporation with its principal place of

  business at 1715 West 38th Street Chattanooga, Tennessee 37409, and is a wholly owned

  subsidiary of Sanofi S.A. Sanofi S.A., through its subsidiary Chattem, Inc., exercised substantial

  control over the design, testing, manufacture, packaging and/or labeling of Zantac that caused the

  harm to Plaintiff for which recovery is sought.

           40.   Upon information and belief, at all relevant times, the Sanofi Defendants were

  present and doing business in the State of Florida, and transacted, solicited, and conducted business

  in the State of Florida and derived substantial revenue from such business. The Sanofi Defendants
                                           Page 13 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 14 of 43



  expected or should have expected that their acts would have consequences within the United States

  of America, and the State of Florida.

          41.      Upon information and belief, Defendants did act together to design, sell, advertise,

  manufacture and/or distribute Zantac, with full knowledge of its dangerous and defective nature.

          42.      The Sanofi Defendants, GSK Defendants, Pfizer and Boehringer shall collectively

  be referred to hereafter as “Defendants.”

                                        FACTUAL ALLEGATIONS

  A. A Brief History of Zantac

          43.      Zantac was developed by Defendant GSK and approved for prescription use by the

  FDA in 1983. 19 The drug belongs to a class of medications called histamine H2-receptor

  antagonists (or H2 blockers), which decrease the amount of acid produced by the stomach and are

  used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal

  conditions. 20

          44.      Due in large part to Glaxo’s marketing strategy, Zantac was a tremendously

  successful drug, reaching $1 billion in total sales in December 1986. 21 As one 1996 article put it,

  Zantac became “the best-selling drug in history as a result of a shrewd, multifaceted marketing

  strategy that … enabled the product to dominate the acid/peptic marketplace.” 22 Significantly, the




  19
     Wright, supra footnote 1, at 26.
  20
     Histamine H2 Antagonist (Oral Route, Injection Route, Intravenous Route), MAYO CLINIC
  (last updated September 30, 2019), https://www.mayoclinic.org/drugs-supplements/histamine-
  h2-antagonistoral-route-injection-route-intravenous-route/description/drg-20068584.
  21
     Wright, supra footnote 1, at 27.
  22
     Id. at 25.
                                            Page 14 of 43
                                     PARAFINCZUK WOLF SUSEN
                         110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                         • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                   www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 15 of 43



  marketing strategy that led to Zantac’s success emphasized the purported safety of the drug.23

  Indeed, Zantac has been marketed as a safe and effective treatment for infants, children, and adults.

             45.   Common brands of ranitidine include: Zantac, Wal-Zan 75, Heartburn Relief, Acid

  Reducer, Acid Control, Wal-Zan 150, Zantac Maximum Strength, and Zantac 75.

             46.   Zantac is available for purchase over-the-counter in 75 and 150 mg pills, and by

  prescription for 300 mg pills.

             47.   Zantac became available without a prescription in 1996, 24 and generic versions of

  the drug (ranitidine) became available the following year. 25 Although sales of brand-name Zantac

  declined “as a result of generic and alternative products,” 26 Zantac sales have remained strong over

  time. As recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United States,

  with sales of Zantac 150 totaling $128.9 million 27-a 3.1% increase from the previous year. 28

             48.   As stated above, over the past 20 years, the rights to Zantac in the U.S. have

  changed hands several times.

             49.   Pfizer acquired the U.S. rights to OTC Zantac around June 2000 and manufactured

  and sold the drug in the United States, including in Florida, from August 2004 through December

  2006. 29




  23
     Id. at 27.
  24
     Id. at 28.
  25
     David Ranii, Generic Zantac on market, NEWS AND OBSERVER (Aug. 5, 1997).
  26
     GlaxoSmithKline – Product Portfolio, PHARMACEUTICALS COMPANY ANALYSIS (Jan.
  21, 2003).
  27
     Sales growth of leading brands of antacid tablets in the United States in 2018 (change to prior
  sales year), STATISTA (last visited Nov. 21, 2019),
  https://www.statista.com/statistics/194547/us-salesgrowth-of-antacid-tablet-brands-in-2013/.
  28
     Id.
  29
     https://www.accessdata.fda.gov/drugsatfda_docs/nda/2004/021698s000_MedR.pdf.
                                           Page 15 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 16 of 43



          50.     Defendant Boehringer acquired the U.S. rights to OTC Zantac in late 2006 and

  manufactured and sold the drug in the United States, including in Florida, from approximately

  January 2007 to January 2017. 30

          51.     The Sanofi Defendants acquired the U.S. rights to OTC Zantac in approximately

  January 2017 and since that time have been manufacturing and selling the drug in the United

  States, including in Florida. 31

          52.     The Sanofi Defendants currently manufacture and market the following products:

                      i. Zantac
                      ii. Zantac 150
                      iii. Zantac 150 Acid Reducer
                      iv. Zantac 150 Maximum Strength
                      v. Zantac Maximum Strength Cool Mint
                      vi. Zantac 75
                      vii. Zantac 75 Regular Strength
                      viii. Zantac Maximum Strength 150 Cool Mint
                      ix. Zantac (Ranitidine Injection)
                      x. Zantac (Ranitidine Syrup)
                      xi. Zantac (Ranitidine Tablets and Capsules)
                      xii. Zantac Cool Mint
                      xiii. Zantac Injection

          53.     Defendant GlaxoSmithKline LLC, the original innovator of Zantac, retained the

  prescription rights to Zantac from 1983 through 2009.


  B. Defendants were aware of the dangers of N-Nitrosodimenthylamine (NDMA).




  30
     See Digesting an acquisition: Patrick Hennig, Boehringer Ingelheim; Ingelheim
  Pharmaceuticals to acquire U.S. rights for Zantac product line; Interview, DRUG STORE
  NEWS
  (Mar. 5, 2007); Mike Pare, Chattem adds Zantac, Dulcolax to portfolio, CHATTANOOGA
  TIMES
  FREE PRESS (TENNESSEE) (Feb. 8, 2017).
  31
     Id.
                                            Page 16 of 43
                                     PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 17 of 43



         54.     “NDMA is a semivolatile organic chemical that forms in both industrial and natural

  processes. It is a member of N-nitrosamines, a family of potent carcinogens.” 32

         55.     According to a publication from the National Institute of Health, “[NDMA] is a

  volatile, combustible, yellow, oily liquid nitrosamine with a faint characteristic odor that

  decomposes when exposed to light and emits toxic fumes of nitrogen oxides when heated to

  decomposition. NDMA is primarily used in laboratory research to induce tumors in experimental

  animals. This substance may be formed during the cooking of foods, especially cured meats and

  fish, that contain sodium nitrite as a preservative, but is also found in several vegetables, cheeses,

  alcoholic beverages and fruits, and as a contaminant in rubber products. Exposure to [NDMA]

  irritates the skin and eyes and damages the liver. NDMA is also used to create cancer in rats for

  cancer research. 33

         56.     The dangers that NDMA poses to human health have long been recognized. A news

  article published in 1979 noted that “NDMA has caused cancer in nearly every laboratory animal

  tested so far.” 34 The World Health Organization (WHO) similarly reported in 2002 that “NDMA


  32
     Technical Fact Sheet – N-Nitroso-dimethylamine (NDMA), ENVIRONMENTAL
  PROTECTION
  AGENCY (Jan. 2014), https://www.epa.gov/sites/production/files/2014-
  03/documents/ffrrofactsheet_contaminant_ndma_january2014_final.pdf.
  33
     https://cancerres.aacrjournals.org/content/canres/51/23_Part_2/6452.full.pdf (accessed Nov.
  21, 2019).
  34
     Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
  (CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
  reserve’s water, THE GLOBE AND MAIL (CANADA) (Jan. 6, 1990) (reporting that residents
  of Six Nations Indian Reserve “have been advised not to drink, cook or wash in the water
  because testing has found high levels of N-nitrosodimethylamine (NDMA), an industrial
  byproduct chemical that has been linked to cancer”); S.A. Kyrtopoulos, DNA adducts in humans
  after exposure to methylating agents, 405 MUTATION RESEARCH 135 (1998) (noting that
  “chronic exposure of rats to very low doses of NDMA gives rise predominantly to liver tumours,
  including tumours of the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and
  Kupffer cells”).
                                           Page 17 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 18 of 43



  has been consistently potently carcinogenic in all experimental species examined.” 35 As a result,

  the WHO has recognized that “NDMA is clearly carcinogenic. There is overwhelming evidence

  that NDMA is mutagenic and clastogenic.” 36 NDMA is no longer produced or commercially used

  in the United States, except for research. 37 In other words, it is only a poison.

            57.   Both the EPA and the International Agency for Research on Cancer (“IARC”) have

  classified NDMA as a probable human carcinogen. 38 The WHO has stated that scientific testing

  indicates that “NDMA consumption is positively associated with either gastric or colorectal

  cancer” and “suggests that humans may be especially sensitive to the carcinogenicity of NDMA.”39

  The FDA also recognizes the danger of such compounds, setting strict daily acceptable intake

  limits of NDMA in pharmaceuticals of 96 ng. 40

            58.   As early as 1980, consumer products containing unsafe levels of NDMA and other

  nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of the

  FDA. 41



  35
     Liteplo, RG, Meek ME and Windle W. N-Nitrosodimethylamine. Concise International
  Chemical Assessment Document 38, World Health Organization, Geneva (2002), available at
  https://www.who.int/ipcs/publications/cicad/en/cicad38.pdf.
  36
     Id.
  37
     Technical Fact Sheet, supra footnote 32.
  38
     Id.; World Health Organization, N-Nitrosodimethylamine
  (NDMA), GUIDELINES FOR DRINKING-WATER QUALITY (3rd ed. 2008) [hereinafter
  WHO
  Guidelines], available at https://www.who.int/water_sanitation_health/dwq/chemicals/
  ndmasummary_2ndadd.pdf.
  39
     Id.
  40
     FDA updates table of interim limits for nitrosamine impurities in ARBs (February 28, 2019).
  US Food and Drug Administration, available at https://www.fda.gov/drugs/drug-safety-and-
  availability/fda-updates-and-press-announcements-angiotensin-ii-receptor-blocker-arb-recalls-
  valsartan-losartan.
  41
     See, e.g., Karen De Witt, Carcinogen Fear Allayed, THE NEW YORK TIMES (July 2, 1980)
  (reporting recall of beer that contained higher level of nitrosamines than that permitted by FDA).
                                           Page 18 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 19 of 43



         59.     Most recently, beginning in the summer of 2018, there have been recalls of several

  generic drugs used to treat high blood pressure and heart failure-valsartan, losartan, and irbesartan-

  because the medications “contain[ed] nitrosamine impurities that don’t meet the [FDA’s] safety

  standards,” 42 which again provide that the intake of NDMA in pharmaceuticals should be no more

  than 96 ng. 43 The highest level of NDMA detected by the FDA in any of the valsartan tablets was

  20.19 μg (or 20,190 ng) per tablet. 44 In the case of valsartan, the NDMA was an impurity caused

  by a manufacturing defect, and thus NDMA was present in only some products containing

  valsartan.

         60.     Zantac poses a greater safety risk than any of the recently recalled valsartan tablets.

  Applying the FDA-recommended GC/MS protocols for detecting NDMA—the same protocols

  used by the FDA to detect NDMA in valsartan 45—the level of NDMA in Zantac is 2,511,469 ng

  per Zantac tablet-124 times more than the highest amount detected in the recalled valsartan. 46

         61.     Moreover, unlike valsartan, the high levels of NDMA produced by Zantac is not a

  contamination problem; rather, the problem is inherent to the molecular structure of ranitidine, the

  active ingredient in Zantac. In the chemical environment of the human stomach, the ranitidine

  molecule degrades into the known carcinogen, NDMA: “The ranitidine molecule contains both a



  42
     Recalls of Angiotensin II Receptor Blockers (ARBs) including Valsartan, Losartan and
  Irbesartan, FDA (May 23, 2019), https://www.fda.gov/drugs/drug-safety-and-
  availability/recalls-angiotensin-iireceptor-blockers-arbs-including-valsartan-losartan-and-
  irbesartan.
  43
     Id.
  44
     See Laboratory analysis of valsartan products, FDA (May 2, 2019), https://www.fda.gov/
  drugs/drug-safety-and-availability/laboratory-analysis-valsartan-products.
  45
     Combined N-Nitrosodimethylamine (NDMA) and N-Nitrosodiethylamine (NDEA)Impurity
  Assayby GC/MS-Headspace, FOOD & DRUG ADMINISTRATION (Jan. 25, 2019),
  https://www.fda.gov/media/117843/download.
  46
     See Citizen Petition, attached as “Exhibit A” at 5;.
                                          Page 19 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 20 of 43



  nitrite and a dimethylamine (‘DMA’) group which are well known to combine to form NDMA.”47

  Thus, ranitidine produces NDMA by “react[ing] with itself,” 48 which means that every dosage and

  form of ranitidine, including Zantac, exposes users to NDMA. 49

  C. Defendants did not disclose to consumers that Zantac exposes users to high levels of the
     carcinogen NDMA, despite scientific studies alerting defendants of this fact.

         62.     At the time that ranitidine was developed, the existing scientific literature already

  strongly suggested that drugs like ranitidine, which contain a dimethylamine (DMA) group, were

  highly likely to form NDMA when combined with other substances found in the body, such as

  nitrites. For example, a person taking Zantac likely would do so in connection with a meal. Many

  foods and meals contain nitrates in greater amounts than the body needs. Bacteria in saliva and the

  stomach, or enzymes in the body, can reduce the nitrates (NO3) found in food into nitrites (NO2).

  Additionally, some nitrites are found naturally in food or added as a preservative. Thus, at the time

  of ranitidine’s discovery, GSK scientists knew or had reason to know that the very events that

  cause one to take Zantac also put a person at risk from NDMA.

         63.     Further, in 1981, the year Zantac commercially launched outside of the US, two

  exchanges in The Lancet, one of which involved GSK, discussed the potential toxicity of

  cimetidine and ranitidine. Cimetidine, also an H2 blocker, has a similar chemical structure to

  ranitidine. The Lancet was and is one of the most widely read and respected medical and scientific

  publications, and thus, GSK (and the other Defendants) had actual knowledge of these discussions

  about ranitidine’s toxicity in 1981.




  47
     Combined N-Nitrosodimethylamine, supra footnote 45 at 19.
  48
     Id. at 2.
  49
     Id. at 1, 6.
                                          Page 20 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 21 of 43



         64.     In one exchange, Dr. Silvio de Flora, an Italian researcher from the University of

  Genoa, described how the researchers detected “mutagenic nitroso derivatives” in vitro for both

  cimetidine and ranitidine. 50 De Flora did recognize that his studies were in vitro, and that, as such,

  they were not perfectly predictive of how ranitidine would perform in humans. GSK’s actual

  knowledge of this article at the time is proven by its specific response in The Lancet, which

  attempted to discredit de Flora’s research. In its response, GSK cited its own, apparently flawed,

  recent study. Despite the flaws in its the study, GSK nonetheless admitted to having detected a

  “product” that was “mutagenic” in ranitidine, although it failed to clearly specify what that

  “product” was. 51

         65.     In a second set of articles in The Lancet around the same time as the de Flora article,

  medical researchers from England discussed a study they performed on 140 human patients taking

  cimetidine (the “Reed Study”). The Reed study observed that those who took cimetidine had a

  much higher level of N-nitrosamines than those in a control group who did not take cimetidine.52

  In response, Roger Brimblecombe, a researcher from Smith Kline and French Research, Ltd.,

  criticized the Reed Study and claimed that unnamed “extensive studies” had demonstrated no

  “aetiological link between cimetidine treatment and the development of gastric cancer.” 53




  50
     S. De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE LANCET,
  pp. 993-994 (Oct. 31, 1981).
  51
     R.T. Brittain, D.M. Harris, L.E. Martin, D. Poynter, B.J. Price, The Safety of Ranitidine, THE
  LANCET, p. 1119 (Nov. 14, 1981). The article notes that these researchers are from “Glaxo
  Group
  Research Ltd.” in England.
  52
     P. I. Reed, K. Haines, P.L.R. Smith, F.R. House, C.L. Walters, Effect of Cimetidine on Gastric
  Juice N-Nitrosamine Concentration, THE LANCET (Sept. 12, 1981).
  53
     Roger Brimblecombe, Cimetidine, Nitrosation, and Carcinogenicity, THE LANCET, pp. 686-
  687 (Sep. 26, 1981).
                                           Page 21 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 22 of 43



         66.     Importantly, Brimblecombe also stated that, “[t]he hypotheses raised by Reed and

  his colleagues are important and have been publicly and extensively discussed over the past two

  and half years. A great deal of research, both in our laboratories and in others, is in progress.” 54

  The formation of nitrosamines from cimetidine and ranitidine use was known to GSK and others

  at that time, and was a subject of much discussion in the scientific community.

         67.     Dr. Reed and his co-authors sounded the alarm on Zantac in 1981, but no one,

  including any of the Defendants, listened. In 1983, another study was published, this one

  specifically relating to ranitidine. Dr. Silvio de Flora (who had authored the 1981 piece in The

  Lancet that GSK sought to discredit), and a group of researchers from the University of Genoa

  published a study specifically describing the formation of N-nitrosamines from ranitidine and an

  excess of nitrite under certain conditions. 55 On information and belief, GSK and the other

  Defendants knew or had reason to know of this study.

         68.     Further, another 1983 article specifically identified and discussed the toxicity of

  ranitidine. Another group of researchers from the University of Genoa demonstrated that in vitro,

  and under certain conditions, ranitidine has a tendency to form DNA-damaging nitroso compounds

  (like NDMA). 56 Although the study was performed on hamsters, and used conditions not

  necessarily identical to those found in the human body, it expressly issued a call for more research

  into the conditions in which nitroso compounds formed as a result of ranitidine ingestion. On

  information and belief, GSK and the other Defendants knew or had reason to know of this study.


  54
     Id.
  55
     Silvio De Flora, Carlo Bennicelli, Anna Camoirano, and Patrizia Zanacchi, Genotoxicity of
  nitrosated ranitidine, CARCINOGENESIS, Vol. 4, No. 3, pp. 255-260 (1983).
  56
     Annalisa Maura, Albiana Pino, Luigi Robbiano, Enrica Cajelli, Renata Finollo, Marco
  Cavanna and Giovanni Brambilla, DNA Damage Induced by Nitrosated Ranitidine in Cultured
  Mammalian Cells, TOXICOLOGY LETTERS, 18, 97-102 (1983).
                                          Page 22 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 23 of 43



          69.    Further evidence of GSK’s knowledge that Zantac formed NDMA in the body came

  from a human study GSK was involved in that was published in 1987. 57 In that study, researchers

  tracked 15 patients who took ranitidine and examined their gastric juices following their ingestion

  of Zantac. Critically, instead of using mass spectrometry—the gold standard assay at the time

  (which remains the case today)—to detect the presence of nitrosamines in the human subjects,

  GSK used a nitrogen-oxide assay, which essentially was designed not to find nitrosamines.

  Although the assay allegedly can detect N-nitrosamines, the sensitivity of the assay to detect

  NDMA is not established within the peer-reviewed literature. Even so, when the study team tested

  gastric fluid samples containing ranitidine, the nitrogen-oxide assay indicated the presence of N-

  nitroso compounds (for example, NDMA). Rather than exploring this further, the authors claimed

  these results were “fals[e]” and restricted all tests to “ranitidine free samples” in an obvious effort

  to avoid high readings of N-nitroso compounds. 58

          70.    Upon information and belief, these results were true, and in fact, were yet another

  warning sign to GSK scientists that ranitidine did and does generate carcinogenic N-nitroso

  compounds like NDMA. Scientists at Valisure have demonstrated that when ranitidine is incubated

  in simulated gastric fluid with nitrite, high levels of NDMA are formed. But rather than exploring

  this issue further, the 1987 study team simply did not test any study samples that had ranitidine in

  them.

          71.    In fact, on information and belief, GSK never used a mass spectrometry assay to

  test for the presence of nitrosamines in this study, or in any of the studies and trials it did in


  57
     J Meyrick Thomas, JJ Misiewicz, AR Cook, MJ Hill, PLR Smith, CL Walters, JK Forster, LE
  Martin, and DF Woodings, Effects of one year’s treatment with ranitidine and of truncal
  vagotomy on gastric contents, 28 GUT. at pp. 726-738 (1987).
  58
     Id.
                                           Page 23 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 24 of 43



  connection with its ranitidine NDA. The self-evident reason is that using GC/MS (which requires

  heating of up to 130 degrees Celsius), causes excessive amounts of nitrosamines to be formed. If

  GSK used a GC/MS assay, which necessarily would have resulted in the formation of large

  amounts of NDMA, the FDA would never have approved Zantac as being safe.

          72.       More recently, during the time that Defendants were manufacturing and selling

  over-the-counter Zantac in the United States, the scientific evidence linking Zantac and NDMA

  grew stronger. For example, a 2011 scientific study found that, of the eight pharmaceuticals that

  were observed, “ranitidine showed the strongest potential to form N-nitrosodimethylamine

  (NDMA)” when present in drinking water during chloramine disinfection. 59 The same study noted

  that “[r]anitidine gave a much higher yield of NDMA in the present study than reported in [prior]

  literature.” 60 Another 2011 scientific article that examined ranitidine in the water supply also found

  that the drug was “an important NDMA precursor.” 61

          73.       A 2014 scientific article that examined the formation mechanisms of NDMA

  acknowledged the consensus about the dangers posed by ranitidine, observing that ranitidine and

  two other pharmaceuticals had “recently caused much concern because they are potent NDMA

  precursors.” 62




  59
     Ruqiao Shen & Susan A. Andrews, Demonstration of 20 pharmaceuticals and personal care
  products (PPCPs) as nitrosamine precursors during chloramine disinfection, 45 WATER
  RESEARCH 944 (Oct. 13, 2010).
  60
     Id. at 948.
  61
     Julien Le Roux, et al., Chloramination of nitrogenous contaminants (pharmaceuticals and
  pesticides): NDMA and halogenated DBPs formation, 45 WATER RESEARCH 3164 (Mar. 26,
  2011).
  62
     Yong Dong Liu, et al., Formation Mechanism of NDMA from Ranitidine, Trimethylamine, and
  Other Tertiary Amines during Chloramination: ENVIRONMENTAL SCIENCE &
  TECHNOLOGY 8653 (June 26, 2014).
                                            Page 24 of 43
                                     PARAFINCZUK WOLF SUSEN
                         110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                         • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                   www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 25 of 43



          74.     Notably, a peer-reviewed study published in the scientific journal Carcinogenesis

  in 2016 “confirmed the production of N-nitrosodimethylamine (NDMA), a potent carcinogen, by

  nitrosation of ranitidine under stomach-relevant pH conditions in vitro” and also showed that,

  during the 24 hours following ranitidine intake, the quantity of NDMA in urine excreted by the

  patient “increased 400-folds from 100 to 47 600 ng.” 63 “The study showed that healthy individuals,

  both male and female, that took Zantac 150 mg tablets produced roughly 400 times elevated

  amounts of NDMA in their urine (over 40,000 nanograms) in the proceeding 24 hours.” 64 The

  article noted that these levels of NDMA “equaled or exceeded those observed previously in

  patients with schistosomiasis, a disease wherein N-nitrosamines are implicated as the etiological

  agents for bladder cancer.” 65 The article also cautioned that these “estimates are conservative”—

  the “actual systemic exposure to NDMA is likely much higher than that eliminated in urine” since

  NDMA has “a high metabolic conversion rate” (i.e. >99%) and therefore only about 0.05% of

  NDMA in the body is excreted in urine. 66 The authors also noted that “alternative medications,

  such as proto pump inhibitors (PPIs), would less likely promote in vivo nitrosation because of the

  lack of amines in their structure.” 67



  63
     Teng Zeng & William A. Mitch, Oral intake of ranitidine increases urinary excretion of
  Nnitrosodimethylamine, 37(6) CARCINOGENESIS 625 (Mar. 18, 2016). William Mitch is a
  professor of Civil and Environmental Engineering at Stanford University. William Mitch,
  Stanford University,
  https://cee.stanford.edu/people/william-mitch (last visited Sept. 13, 2019). Teng Zeng is an
  Associate Professor of Civil and Environmental Engineering at Syracuse University. Teng Zeng,
  Syracuse University College of Engineering & Computer Science, http://eng-
  cs.syr.edu/ourdepartments/civil-and-environmental-engineering/people/faculty/?peopleid=3322
  (last visited September 13, 2019).
  64
     Citizen Petition at 11.
  65
     Zeng & Mitch, supra footnote 63, at 625.
  66
     Id. at 632.
  67
     Zeng & Mitch, supra footnote 63, at 632–33.
                                           Page 25 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 26 of 43



         75.     A 2018 scientific review “summarize[ing] major findings over the last decade

  related to N-Nitrosodimethylamine (NDMA)” 68 again pointed out that ranitidine had a high rate

  of NDMA formation “upon chloramination.” 69

         76.     Moreover, according to the Petition, “an epidemiological study has implicated

  ranitidine’s drug class as being correlated to cancer.” 70

         77.     Despite the undeniable scientific evidence linking ranitidine to the production of

  high levels of NDMA, Defendants did not disclose this link to consumers on Zantac’s label or

  through any other means.

         78.     Defendants have had notice of serious adverse health outcomes regarding cancer

  and other injuries associated with their ranitidine products, including Zantac through case reports,

  clinical studies and post-market surveillance.

         79.     As such, these numerous reports of cancer, put Defendants on notice as to the

  excessive risks of injuries related to the use of ranitidine products, including Zantac.

         80.     Moreover, there are reasonable alternative treatments available to treat the

  conditions indicated by Zantac, such as another histamine blocker or a proton-pump inhibitor

  (PPI). Indeed, as the Petition notes, there were numerous alternative medications that Valisure

  tested where NDMA was not detected. 71

         81.     Defendants knew or should have known that Zantac exposed users to unsafe levels

  of the carcinogen NDMA based on the data available to them or that could have been generated



  68
     Massimiliano Sgroi, et al., N-Nitrosodimethylamine (NDMA) and its precursors in water and
  wastewater: A review of formation and removal, 191 CHEMOSPHERE 685 (Oct. 15, 2017).
  69
     Id. at 698.
  70
     Citizen Petition at 4.
  71
     Id. at 15-16.
                                           Page 26 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 27 of 43



  by them, including but not limited to animal studies, mechanisms of action, pharmacodynamics,

  pharmacokinetics, pre-clinical studies, clinical studies, animal models, genetic models, analogous

  compounds, analogous conditions, adverse event reports, case reports, post-marketing reports and

  regulatory authority investigations.

         82.     Despite their knowledge that exposure to unsafe levels of NDMA could result in

  cancer, Defendants took no action to inform Plaintiff, Plaintiff’s physicians and/or the FDA of this

  known risk. Instead, Defendants continued to represent that their ranitidine products, including

  Zantac, had been tested and were found to be safe and effective for their indicated use in treating

  gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal conditions.

  Defendants promoted and marketed ranitidine products, including Zantac, as safe and effective for

  individuals such as Plaintiff throughout the United States, including Florida.

         83.     Defendants negligently and/or recklessly failed to disclose their knowledge that

  their ranitidine products, including Zantac, contained unsafe levels of NDMA that could cause

  cancer, from Plaintiff’s treating physicians, hospitals, pharmacies, the FDA, the public in general

  and/or the medical community.

         84.     Even if used as directed, Defendants failed to adequately warn against the negative

  effects and risks associated with ranitidine products, including Zantac, including, but not

  necessarily limited to, long-term usage and the cumulative effects of long-term usage.

         85.     In omitting, and inadequately providing critical safety information regarding the

  use of ranitidine products, including Zantac, in order to induce their purchase and use, Defendants

  engaged in and continue to engage in conduct likely to mislead consumers including Plaintiff.

         86.     Despite notice and knowledge that ranitidine products, including Zantac, contained

  unsafe levels of NDMA which can cause cancer and other severe health problems, Defendants
                                          Page 27 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 28 of 43



  continued to market and sell ranitidine products, including Zantac, without warning consumers,

  healthcare providers, and /or the FDA of these significant risks.

         87.     Consumers, including Plaintiff, and Plaintiff’s physicians relied on the Defendants’

  false representations and were misled as to Zantac’s safety.

         88.     Had Plaintiff known of the risks of cancer and other injuries associated with Zantac,

  Plaintiff would not have used the drug.

         89.     As a result of Defendants’ action and inactions as outlined herein, Plaintiff was

  injured due to Plaintiff’s ingestion of Zantac, which caused Plaintiff to suffer from cancer and any

  and all sequelae.

         90.     Defendants misrepresented and failed to disclose risks of cancer and other injuries

  associated with Zantac with the intent of inducing the public in general, and the medical

  community in particular, to recommend, dispense and/or purchase Zantac or ranitidine for the

  treatment of gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal

  conditions, all of which evinced a callous, reckless, willful, depraved indifference to health, safety

  and welfare.

         91.     As a result of the foregoing acts and omissions, Plaintiff was and still is caused to

  suffer serious and dangerous side effects, as well as other severe and personal injuries which are

  permanent and lasting in nature, physical pain and mental anguish, including diminished

  enjoyment of life, as well as the need for lifelong medical treatment, monitoring and/or

  medications, and fear of developing any additional health consequences.

         92.     Consequently, Plaintiff seeks compensatory damages as a result of Plaintiff’s use

  of Zantac, which has caused Plaintiff to suffer from cancer as well as other severe and personal

  injuries which are permanent and lasting in nature, physical pain and mental anguish, including
                                          Page 28 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 29 of 43



  diminished enjoyment of life, as well as the need for lifelong medical treatment, monitoring and/or

  medications, and fear of developing any of the above named health consequences.

                       TOLLING OF THE STATUTE OF LIMITATIONS

         A.      Discovery Rule Tolling

         93.     As a result of the acts and omissions of Defendants, Plaintiff could not have

  discovered, through the exercise of reasonable due diligence, that exposure to Zantac was

  associated with increased exposure to NDMA and risk of cancer. Thus, the applicable limitations

  periods did not begin to accrue until Plaintiff discovered, or through the exercise of reasonable

  diligence should have discovered, Defendants’ wrongful acts and omissions.

         B.      Fraudulent Concealment Tolling

         94.     All applicable statutes of limitation have also been tolled by Defendants’ knowing

  and active fraudulent concealment and denial of the increased exposure to NDMA and risk of

  cancer associated with Zantac throughout the time period relevant to this action.

         95.     Defendants are under a continuing duty to disclose the true character, quality, and

  nature of Zantac to Plaintiff. To date, Defendants have nevertheless failed to inform patients and

  doctors about the increased exposure to NDMA and risk of cancer associated with Zantac, as

  discussed above.

         96.     Plaintiff reasonably relied upon Defendants’ knowing, affirmative, or active

  concealment when Plaintiff continued to use Zantac.

         97.     Because Defendants actively concealed and continue to actively conceal the

  increased exposure to NDMA and risk of cancer associated with Zantac, any applicable statutes of

  limitation have been tolled.

         C.      Estoppel
                                          Page 29 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 30 of 43



         98.      Defendants were, and are, under a continuous duty to disclose to Plaintiff the

  increased exposure to NDMA and risk of cancer associated with Zantac. Instead, they actively

  concealed the true character, quality, and nature of Zantac and knowingly made misrepresentations

  and/or omissions the increased exposure to NDMA and risk of cancer associated with Zantac.

         99.      Plaintiff reasonably relied upon Defendants’ knowing and affirmative

  misrepresentations and active concealment of material facts. Therefore, Defendants are estopped

  from relying on any defense based on statutes of limitations in this action.

                                                  COUNT I

                                    [Strict Liability – Design Defect]

         100.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

         101.    Each Defendant engaged in the business of designing, developing, manufacturing,

  testing, packaging, promoting, marketing, distributing, labeling, and/or selling ranitidine products,

  including Zantac, on the respective dates set forth above, including to Plaintiff in the State of

  Florida. Florida common law requires manufacturers to design reasonably safe products.

  Defendants have a duty to use reasonable care to design a product that is reasonably safe for its

  intended use to prevent defects that constitute a substantial risk of foreseeable injury to persons

  using its products. Moreover, manufacturers stand in a superior position over consumers with

  regard to knowledge of, or the ability to discover and prevent, defects. As a result of numerous

  studies described in detail above, Defendants were aware of the inherent risks of Zantac.

         102.    Zantac is defective in design and/or formulation due to its inherent risks of

  producing the carcinogen NDMA, thereby rendering the drug unreasonably dangerous. More

  specifically, Zantac is defective because the drug is made up of an inherently unstable ranitidine



                                          Page 30 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 31 of 43



  molecule that contains both a nitrate and a dimethylamine (“DMA”) group that combine to form a

  known carcinogen (NDMA), which can lead to the development of cancer.

         103.    This defect caused serious injury, including stomach cancer, to Plaintiff who used

  Zantac in its intended and foreseeable manner from 1989 through October 2019.

         104.    Defendants had a duty to use due care in designing Zantac and to disclose defects

  that they knew or should have known existed. In other words, Defendants had a duty to design

  Zantac to prevent it from reacting with itself to produce the carcinogen NDMA. Florida law

  required Defendants to design Zantac differently. At no time was there a federal law that prohibited

  Defendants from submitting to FDA a different non-defective design for Zantac.

         105.    This defect in design and/or formulation existed at the time the drug left

  Defendants’ possession and at the time it was sold to Plaintiff.

         106.    Zantac was expected to and did reach Plaintiff without a substantial change in

  condition in which it was sold.

         107.    At the time Zantac left Defendants’ possession, an average consumer could not

  reasonably anticipate the dangerous nature of Zantac (i.e., the fact that it combines with itself to

  form NDMA, a potent carcinogen) nor fully appreciate the attendant risk of injury associated with

  it use, including the risk of developing cancer.

         108.    Zantac was prescribed to and otherwise used by Plaintiff as intended by Defendants

  and in a manner reasonably foreseeable to Defendants.

         109.    As a direct and proximate result of Plaintiff’s ingestion of Zantac, Plaintiff

  developed stomach cancer.




                                           Page 31 of 43
                                    PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 32 of 43



                                                  COUNT II

                                  [Strict Liability – Failure to Warn]

         110.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

         111.    Each Defendant engaged in the business of designing, developing, manufacturing,

  testing, packaging, promoting, marketing, distributing, labeling, and/or selling ranitidine products,

  including Zantac, on the respective dates set forth above, including to Plaintiff in the State of

  Florida. Defendants did in fact sell, distribute, supply, manufacture, and/or promote Zantac to

  Plaintiff and to her prescribing physicians. Additionally, Defendants expected the Zantac that they

  were selling, distributing, supplying, manufacturing, and/or promoting to reach – and Zantac did

  in fact reach – prescribing physicians and consumers, including Plaintiff and her prescribing

  physicians, without any substantial change in the condition of the product from when it was

  initially distributed by Defendants.

         112.    At all times herein mentioned, the aforesaid product was defective and unsafe in

  manufacture such that it was unreasonably dangerous to the user and was so at the time it was

  distributed by Defendants and used by Plaintiff. The defective condition of Zantac was due in

  part to the fact that it was not accompanied by proper warnings regarding the possible side

  effect of developing cancer as a result of its use. Defendants were aware that Zantac produces

  NDMA and failed to include proper warnings.

         113.    This defect caused serious injury, including cancer, to Plaintiff who used Zantac

  in its intended and foreseeable manner from 1989 through October 2019.

         114.    At all times herein mentioned, Defendants had a duty to properly design,

  manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain



                                          Page 32 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 33 of 43



  supply, provide proper warnings, and take such steps to assure that the product did not cause

  users to suffer from unreasonable and dangerous side effects.

          115.    Defendants so negligently and recklessly labeled, distributed, and promoted the

  aforesaid product that it was dangerous and unsafe for the use and purpose for which it was

  intended.

          116.    Defendants negligently and recklessly failed to warn of the nature and scope of the

  side effects associated with Zantac, namely its potential to cause cancer as a result of the

  production of NDMA.

          117.    Defendants were aware of the probable consequences of the aforesaid conduct.

  Despite the fact that Defendants knew or should have known that Zantac caused serious injuries,

  they failed to exercise reasonable care to warn of the dangerous side effect of developing cancer

  from Zantac use, even though this side effect was known or reasonably scientifically knowable at

  the time of distribution. Defendants willfully and deliberately failed to avoid the consequences

  associated with their failure to warn, and in doing so, Defendants acted with a conscious disregard

  for the safety of Plaintiff.

          118.    Plaintiff could not have discovered any defect in the subject product through the

  exercise of reasonable care.

          119.    Defendants, as the manufacturers and/or distributors of the subject product, are

  held to the level of knowledge of an expert in the field.

          120.    Plaintiff reasonably relied upon the skill, superior knowledge, and judgment of

  Defendants.

          121.    Had Defendants properly disclosed the risks associated with Zantac, including

  cancer, Plaintiff would not have used Zantac.
                                            Page 33 of 43
                                     PARAFINCZUK WOLF SUSEN
                         110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                         • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                   www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 34 of 43



         122.    As a direct and proximate result of the carelessness, negligence, recklessness, and

  gross negligence of Defendants alleged herein, and in such other ways to be later shown,

  the subject product caused Plaintiff to sustain injuries as herein alleged.

                                                 COUNT III

                                                 [Negligence]

         123.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

         124.    Each Defendant engaged in the business of designing, developing, manufacturing,

  testing, packaging, promoting, marketing, distributing, labeling, and/or selling ranitidine products,

  including Zantac, on the respective dates set forth above, including to Plaintiff in the State of

  Florida.

         125.    At all times material hereto, Defendants had a duty to exercise reasonable care

  to consumers, including Plaintiff herein, in the design, development, manufacture, testing,

  inspection, packaging, promotion, marketing, distribution, labeling, and/or sale of Zantac.

         126.    Defendants breached their duty of reasonable care to Plaintiff in that they

  negligently promoted, marketed, distributed, and/or labeled the subject product.

         127.    This defect caused serious injury, including cancer, to Plaintiff who used Zantac

  in its intended and foreseeable manner from 1989 through October 2019.

         128.    Plaintiff’s injuries and damages alleged herein were and are the direct and

  proximate result of the carelessness and negligence of Defendants, including, but not limited

  to, one or more of the following particulars:

                 a)      In the design, development, research, manufacture, testing, packaging,

                         promotion, marketing, sale, and/or distribution of Zantac;



                                          Page 34 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 35 of 43



              b)    In failing to warn or instruct, and/or adequately warn or adequately

                    instruct, users of the subject product, including Plaintiff herein, of Zantac’s

                    dangerous and defective characteristics, including that it can produce

                    NDMA;

              c)    In the design, development, implementation, administration, supervision,

                    and/or monitoring of clinical trials for the ranitidine and/or Zantac;

              d)    In promoting Zantac in an overly aggressive, deceitful, and fraudulent

                    manner, despite evidence as to the product’s defective and dangerous

                    characteristics due to its propensity to cause cancer;

              e)    In representing that Zantac was safe for its intended use when, in fact, the

                    product was unsafe for its intended use;

              f)    In failing to perform appropriate pre-market testing of Zantac;

              g)    In failing to perform appropriate post-market surveillance of Zantac;

              h)    In failing to adequately and properly test Zantac before and after placing it

                    on the market;

              i)    In failing to conduct sufficient testing on Zantac which, if properly

                    performed, would have shown that Zantac could react with itself to produce

                    the carcinogen NDMA;

              j)    In failing to adequately warn Plaintiff and/or Plaintiff’s healthcare

                    providers that the use of Zantac carried a risk of developing cancer;

              k)    In failing to provide adequate post-marketing warnings or instructions after

                    Defendant knew or should have known of the significant risk of cancer

                    associated with the use of Zantac; and
                                      Page 35 of 43
                               PARAFINCZUK WOLF SUSEN
                   110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                   • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                             www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 36 of 43



                 l)      In failing to adequately and timely inform Plaintiff and the healthcare

                         industry of the risk of serious personal injury, namely cancer, from Zantac

                         ingestion as described herein.

         129.    Defendants knew or should have known that consumers, such as Plaintiff herein,

  would foreseeably suffer injury as a result of Defendants’ failure to exercise reasonable and

  ordinary care. Defendants were aware that multiple studies were conducted showing that ranitidine

  produces NDMA, a potent carcinogen.

         130.    As a direct and proximate result of Defendants’ carelessness and negligence,

  Plaintiff suffered severe and permanent physical and emotional injuries, including, but not limited

  to, stomach cancer. Plaintiff has endured pain and suffering, has suffered economic loss,

  including incurring significant expenses for medical care and treatment, and will continue to

  incur such expenses in the future. Plaintiff seeks actual and punitive damages from Defendants

  as alleged herein.

                                                 COUNT IV

                                     [Breach of Express Warranty]

         131.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

         132.    Each Defendant engaged in the business of designing, developing, manufacturing,

  testing, packaging, promoting, marketing, distributing, labeling, and/or selling ranitidine products,

  including Zantac, on the respective dates set forth above, including to Plaintiff in the State of

  Florida.

         133.    Through Defendants’ public statements, descriptions, and promises relating to

  Zantac, Defendants expressly warranted that the product was safe and effective for its intended

  use and was designed to prevent and relieve heartburn associated with acid indigestion and sour
                                          Page 36 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 37 of 43



  stomach associated with acid indigestion brought on by eating or drinking certain foods and

  beverages.

         134.    These warranties came in one or more of the following forms: (a) publicly made

  written and verbal assurances of safety; (b) press releases, media dissemination, or uniform

  promotional information intended to create demand for Zantac, but which contained

  misrepresentations and failed to warn of the risks of using the product; (c) verbal assurances made

  by Defendants’ marketing personnel about the safety of Zantac, which also downplayed the risks

  associated with the product; and (iv) false, misleading, and inadequate written information and

  packaging supplied by Defendants.

         135.    When Defendants made these express warranties, they knew the intended purposes

  of Zantac and warranted the drug to be in all respects safe and proper for such purposes.

         136.    Defendants drafted the documents and/or made statements upon which these

  warranty claims were based and, in doing so, defined the terms of those warranties.

         137.    Zantac does not conform to Defendants’ promises, descriptions, or affirmations,

  and is not adequately packaged, labeled, promoted, and/or fit for the ordinary purposes for which

  it was intended.

         138.    All of the aforementioned written materials are known to Defendants and in their

  possession, and it is Plaintiff’s belief that these materials shall be produced by Defendants and

  made part of the record once discovery is completed.

         139.    As a direct and proximate result of Defendants’ breach of these warranties, Plaintiff

  suffered serious injuries and/or side effects, including cancer.




                                          Page 37 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 38 of 43



          140.    As a direct and proximate result of Defendants’ breach of the implied warranties,

  Plaintiff will require and/or will require more healthcare and services and did incur medical, health,

  incidental, and related expenses.

          141.    Plaintiff may also require additional medical and/or hospital care, attention, and

  services in the future.

                                                   COUNT V

                                      [Breach of Implied Warranty]

          142.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

          143.    Each Defendant engaged in the business of designing, developing, manufacturing,

  testing, packaging, promoting, marketing, distributing, labeling, and/or selling ranitidine products,

  including Zantac, on the respective dates set forth above, including to Plaintiff in the State of

  Florida.

          144.    At all times material to this action, Defendants were merchants of Zantac.

          145.    Plaintiff was a foreseeable user of Zantac.

          146.    At the time Defendants marketed, sold, and distributed Zantac, Defendants knew

  of the intended use of the drug, impliedly warranted the drug to be fit for a particular purpose, and

  warranted that the drug was of merchantable quality and effective for such use.

          147.    Defendants knew or had reason to know that Plaintiff would rely on Defendants’

  judgment and skill in providing Zantac for its intended use.

          148.    Plaintiff reasonably relied upon the skill and judgment of Defendants as to whether

  Zantac was of merchantable quality, safe, and effective for its intended use.

          149.    Contrary to Defendants’ implied warranties, Zantac is neither of merchantable

  quality, nor safe or effective for its intended use, because the device is unreasonably dangerous,
                                           Page 38 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 39 of 43



  defective, unfit, and ineffective for the ordinary purposes for which it is used. Specifically, Zantac

  is unreasonably dangerous because it can react with itself and produce NDMA, a potent

  carcinogen.

         150.    Zantac was sold without adequate instructions or warnings regarding the

  foreseeable risk of harm posed by the drug.

         151.    In violation of Fla. Stat. Ann. §§ 672.314, et seq., Defendants breached their

  implied warranty to Plaintiff in that Zantac was not adequately tested and was not of merchantable

  quality, safe, or fit for its foreseeable and reasonably intended use.

         152.    Plaintiff could not have discovered that Defendants breached their warranty or the

  danger in using Zantac.

         153.    As a direct and proximate result of Defendants’ breach of implied warranties,

  Plaintiff suffered serious injuries and/or side effects, including stomach cancer.

                                                  COUNT VI

                                      [Negligent Misrepresentation]

         154.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

         155.    Each Defendant engaged in the business of designing, developing, manufacturing,

  testing, packaging, promoting, marketing, distributing, labeling, and/or selling ranitidine products,

  including Zantac, on the respective dates set forth above, including to Plaintiff in the State of

  Florida.

         156.    Defendants negligently and/or recklessly misrepresented to Plaintiff, Plaintiff’s

  prescribing physicians, and the healthcare industry the safety and effectiveness of Zantac and/or

  recklessly and/or negligently concealed material information, including adverse information,

  regarding the safety, effectiveness, and dangers posed by Zantac.
                                           Page 39 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 40 of 43



         157.     Defendants made reckless or negligent misrepresentations and negligently and/or

  recklessly concealed adverse information when Defendants knew, or should have known, that

  Zantac had defects, dangers, and characteristics that were other than what Defendants had

  represented     to    Plaintiff,     Plaintiff’s      physician(s)       and      the     healthcare   industry

  generally.    Specifically, Defendants negligently or recklessly concealed from Plaintiff,

  Plaintiff’s prescribing physicians, the health care industry, and the consuming public that:

                  a. the defective, improper, negligent, fraudulent, and dangerous design of

                       Zantac;

                  b. that ranitidine had not been adequately tested prior to product launch;

                  c. the connection between ranitidine/Zantac and NDMA formation;

                  d. that ranitidine and Zantac can produce NDMA at harmful levels;

                  e. that harmful levels of NDMA causes cancer;

                  f. the inadequacy of the labeling for Zantac; and

                  g. the dangerous effects of Zantac.

         158.     These negligent or reckless misrepresentations and/or negligent or reckless failures

  to disclose were perpetuated directly and/or indirectly by Defendants.

         159.     Defendants should have known through the exercise of due care that these

  representations were false, and they made the representations without the exercise of due care

  leading to the deception of Plaintiff, Plaintiff’s prescribing physicians, and the healthcare

  industry.

         160.     Defendants made these false representations without the exercise of due care

  knowing that it was reasonable and foreseeable that Plaintiff, Plaintiff’s prescribing physicians,



                                            Page 40 of 43
                                     PARAFINCZUK WOLF SUSEN
                         110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                         • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                   www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 41 of 43



  and the healthcare industry would rely on them, leading to the use of Zantac by Plaintiff as well

  as the general public.

         161.    At all times herein mentioned, neither Plaintiff nor Plaintiff’s physicians were

  aware of the falsity or incompleteness of the statements being made by Defendants and believed

  them to be true. Had they been aware that Zantac produces NDMA, Plaintiff’s physicians would

  not have prescribed and Plaintiff would not have taken Zantac.

         162.    Plaintiff justifiably relied on and/or was induced by Defendants’ negligent or

  reckless misrepresentations and/or negligent or reckless failure to disclose the dangers of Zantac

  and relied on the absence of information regarding the dangers of Zantac which Defendants

  negligently or recklessly suppressed, concealed, or failed to disclose to Plaintiff’s detriment.

         163.    Defendants had a post-sale duty to warn Plaintiff, Plaintiff’s prescribing

  physicians, and the general public about the potential risks and complications associated with

  Zantac in a timely manner.

         164.    Defendants made the representations and actively concealed information about the

  defects and dangers of Zantac with the absence of due care such that Plaintiff, Plaintiff’s

  prescribing physicians and the consuming public would rely on such information, or the absence

  of information, in selecting Zantac as a treatment.

         165.    Defendant GSK’s active concealment is particularly evident by the 1987 study, as

  discussed above, in which GSK participated in a human study involving ranitidine and deliberately

  manipulated the study to prevent those involved from discovering that ranitidine breaks down in

  NDMA.

         166.    As a direct and proximate result of the foregoing concealments and omissions,

  Plaintiff suffered serious injuries, including stomach cancer.
                                          Page 41 of 43
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 42 of 43



          167.    As a direct and proximate result of the foregoing concealments and omissions,

  Plaintiff requires and/or will require more healthcare and services and did incur medical, health,

  incidental, and related expenses.

          168.    Plaintiff may also require additional medical and/or hospital care, attention, and

  services in the future.




                                           Page 42 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
Case 1:19-cv-24887-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 43 of 43



                                          RELIEF REQUESTED

         WHEREFORE, Plaintiff prays for relief and judgment against Defendants as follows:

         a)      Compensatory damages, together with interest, in an amount to be proven at trial,

  including but not limited to lost earnings in the past; loss of earning capacity in the future; medical

  expenses incurred in the past; medical expenses to be incurred in the future; other economic

  damages; pain and suffering; disability; physical impairment; disfigurement; mental anguish;

  inconvenience; aggravation of a disease or physical defect; loss of capacity for the enjoyment of

  life sustained in the past and to be sustained in the future; and other non-economic damages.

                 (a)     For expenses and costs of this action; and

                 (b)     For such further relief as this Court deems necessary, just, and proper.

                                              JURY DEMAND

         Plaintiff demands a trial by jury on all issues so triable.


  Date: November 26, 2019
                                                     Respectfully submitted,

                                                     PARAFINCZUK WOLF SUSEN
                                                     Attorneys for Plaintiff
                                                     110 East Broward Boulevard, Suite 1630
                                                     Fort Lauderdale, Florida 33301
                                                     Telephone: (954) 462-6700

                                                     By: ____/s/ Marcus Susen___________
                                                     MARCUS J. SUSEN, ESQ.
                                                     *Board Certified Civil Trial Attorney
                                                     Fla. Bar No.: 70789
                                                     MSusen@PWSLawFirm.com
                                                     JUSTIN R. PARAFINCZUK ESQ.
                                                     *Board Certified Civil Trial Attorney
                                                     Fla. Bar No.:39898
                                                     JParafinczuk@PWSLawFirm.com

                                                     Service: Pleadings@PWSLawFirm.com

                                           Page 43 of 43
                                    PARAFINCZUK WOLF SUSEN
                        110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                        • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                  www.PWSLawFirm.com
